DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 17/244,173 filed on October 22, 2021.  Claims 1, 2, 4 to 12, and 14 to 24 are currently pending with the application.
		
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2021 was filed before the mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 15, 16, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 5 and 6 recite the limitations a “second one-sided interval join”, in lines 5 and 6, respectively, and claim 5 recites the limitation a “second interval-join predicate” in line 6.  There is not a previous recitation of a “first one-sided interval join” and a “first interval-join predicate”, therefore, this elements render the claim indefinite.  Same rationale applies to claims 15, 16, and 24, since they recite similar limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 to 12, and 20 to 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2019/0286635) hereinafter Yu, in view of Barrera et al. (U.S. Publication No. 2005/0210023) hereinafter Barrera, and further in view of Yuan et al. (U.S. Publication No. 2015/0178352) hereinafter Yuan.
	As to claim 1:
	Yu discloses:
A method performed by a data platform executing instructions on at least one hardware processor, the method comprising: 
receiving a query comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation [Paragraph 0035 teaches user can issue a query specifying a spatial query predicate and spatial attributes, e.g., point, polygon; Paragraph 0036 teaches example retrieves NYC taxi trip pickup points that are within Manhattan area, therefore, a first relation and a second relation], the second relation comprising one or more rows in which the second geography data object is a geographic point as a point subset of the second relation, the second relation further comprising one or more rows in which the second geography data object is not a geographic point as a non-point subset of the second relation [Paragraph 0037 teaches query 1 declares a spatial range query using the ST_WITHIN(taxi.pickup, Manhattan.Bound) geospatial-function, including geography data objects points and area (polygon); Paragraph 0088 teaches utilizing the optimized plan depicted in Fig. 7B, and for this workload range and join predicates used include AreaLandmarks in Manhattan joined with NYCtaxi in Manhattan, in other words, the second relation comprises points and non-point subsets; Paragraph 0097 teaches execution plan picked by the optimizer, from the plans in Fig. 7A and 7B]; 
routing the point subset of the second relation along a first path that includes a one-sided interval join of the first relation and the point subset of the second relation [Paragraph 0084 teaches performing range queries on New York City taxi trip pickup points and US landmark area boundaries using Manhattan region as the query window, respectively; Fig. 7A teaches Points subset are routed along a first path]; 
routing the non-point subset of the second relation along a second path [Paragraph 0084 teaches performing range queries on New York City taxi trip pickup points and US landmark ; 
obtaining query results at least in part by implementing a filter that applies the geospatial-function predicate to both an output of the first path and an output of the second path [Fig. 7A teaches applying the Spatial Join to the output of the first path and the second path; Paragraph 0064 teaches integrating multiple datasets, by input two spatial datasets R and S as well as a spatial join predicate into a spatial join operator, and returning every pair of objects in R and S that satisfy the spatial predicate, therefore, applying the geospatial-function predicate to filter the outputs of the first and second path]; and 
outputting the query results [Fig. 7A teaches rendering of results; Paragraph 0081 teaches applying the spatial join between the datasets, and visualizing the join result, hence outputting the query results].
	Yu does not appear to expressly disclose the one-sided interval join applying an interval-join predicate that is implied by the geospatial-function predicate; a second path that includes a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation.
	Barrera discloses:
	the one-sided interval join applying an interval-join predicate that is implied by the geospatial-function predicate [Paragraph 0006 teaches transforming the original query predicate into one or more new predicates that include at least one or an implied predicate; Paragraph 0025 teaches optimizing component introduces into a query one or more extra (or new) predicates, which can be implied predicates; Paragraph 0040 teaches optimizing component simplifies the received query by generating new alternative predicates for the query operations (including Join) based on the query original predicates, and includes the substitutes into the query; Paragraph 0041 teaches optimizing component includes predicates substitutes into the query, and simplifies the expression, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating a one-sided interval join applying an interval-join predicate that is implied by the geospatial-function predicate, as taught by Barrera [Paragraphs 0025, 0040, 0041, 0112], because both applications are directed to query plan optimization; by simplifying the query operations, and incorporating alternative simpler predicates, a best solution for the query is obtained, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).
Neither Yu nor Barrera appear to expressly disclose the second path includes a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation.
Yuan discloses:
a second path that includes a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation [Paragraph 0019 teaches performing a product join in each of the partitions; Paragraph 0020 teaches a geospatial join predicate where the datasets are put into grid cells and then product joins are processed for the datasets; Paragraph 0034 teaches approaches presented herein are constrained by the type of data, where an identification of the type of data included in the relations, i.e., point data, or polygon data, is performed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Yu, by incorporating second path including a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation, as taught by Yuan [Paragraphs 0019, 0020], because both applications are directed to query optimization; simplifying the query operations, and dividing the datasets into separate partitions or grids to which the product joins are 

	As to claim 2:
	Yu discloses:
the geospatial-function predicate is a geospatial containment predicate that tests whether the first geography data object has a containment relationship with respect to the second geography data object [Paragraph 0036 teaches ST_WITHIN(taxi.pickup, ManhattanBound), which determines the pickup points that are within Manhattan area, therefore, testing whether a containment relationship exists between the first and second geography data objects].
Yu does not appear to expressly disclose the interval-join predicate is an intersection interval-join predicate that tests whether a bounding box of the first geography data object has an intersection relationship with respect to the second geography data object.
Barrera further discloses:
the interval-join predicate is an intersection interval-join predicate that tests whether a bounding box of the first geography data object has an intersection relationship with respect to the second geography data object [Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), as a join of the interval between(r.keymin and r.keymax); Paragraph 0112 teaches st_Intersects applied to a first and second geography data objects, and rewritten as interval join with implied predicates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Yu, by incorporating an interval-join predicate that is an intersection interval-join 

As to claim 10:
Yu as modified by Barrera and Yuan discloses: 
the data platform comprises native implementations of both one-sided interval joins and two-sided interval joins [Yuan - Paragraph 0043 teaches performing parallelized gridded geospatial joins; Paragraph 0044 teaches geospatial join controller executes in the RDBMS; Paragraph 0075 teaches parallelized gridded geospatial join processing including a processor and a manager; Paragraph 0076 teaches the processor is part of the RDBMS, therefore the geospatial joins are implemented in the database platform].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Yu, by incorporating a data platform comprising native implementations of both one-sided interval joins and two-sided interval joins, as taught by Yuan [Paragraphs 0043, 0044, 0075, 0076], because the applications are directed to query optimization; implementing geospatial joins in the database platform allows for a significant performance boost to joins involving geospatial join predicates, is scalable and parallelizable, achieve significant reductions in memory and storage costs, and improve join performance (See Yuan Paras [0036 - 0040]).

	

	Yu discloses:
	A data platform comprising: at least one hardware processor; and one or more computer-storage media containing instructions that, when executed by the at least one hardware processor, cause the data platform to perform operations comprising:
receiving a query comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation [Paragraph 0035 teaches user can issue a query specifying a spatial query predicate and spatial attributes, e.g., point, polygon; Paragraph 0036 teaches example retrieves NYC taxi trip pickup points that are within Manhattan area, therefore, a first relation and a second relation], the second relation comprising one or more rows in which the second geography data object is a geographic point as a point subset of the second relation, the second relation further comprising one or more rows in which the second geography data object is not a geographic point as a non-point subset of the second relation [Paragraph 0037 teaches query 1 declares a spatial range query using the ST_WITHIN(taxi.pickup, Manhattan.Bound) geospatial-function, including geography data objects points and area (polygon); Paragraph 0088 teaches utilizing the optimized plan depicted in Fig. 7B, and for this workload range and join predicates used include AreaLandmarks in Manhattan joined with NYCtaxi in Manhattan, in other words, the second relation comprises points and non-point subsets; Paragraph 0097 teaches execution plan picked by the optimizer, from the plans in Fig. 7A and 7B]; 
routing the point subset of the second relation along a first path that includes a one-sided interval join of the first relation and the point subset of the second relation [Paragraph 0084 teaches performing range queries on New York City taxi trip pickup points and US landmark ; 
routing the non-point subset of the second relation along a second path [Paragraph 0084 teaches performing range queries on New York City taxi trip pickup points and US landmark area boundaries using Manhattan region as the query window, respectively; Fig. 7A teaches Polygons subset are routed along a second path]; 
obtaining query results at least in part by implementing a filter that applies the geospatial-function predicate to both an output of the first path and an output of the second path [Fig. 7A teaches applying the Spatial Join to the output of the first path and the second path; Paragraph 0064 teaches integrating multiple datasets, by input two spatial datasets R and S as well as a spatial join predicate into a spatial join operator, and returning every pair of objects in R and S that satisfy the spatial predicate, therefore, applying the geospatial-function predicate to filter the outputs of the first and second path]; and 
outputting the query results [Fig. 7A teaches rendering of results; Paragraph 0081 teaches applying the spatial join between the datasets, and visualizing the join result, hence outputting the query results].
	Yu does not appear to expressly disclose the one-sided interval join applying an interval-join predicate that is implied by the geospatial-function predicate; a second path that includes a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation.
	Barrera discloses:
	the one-sided interval join applying an interval-join predicate that is implied by the geospatial-function predicate [Paragraph 0006 teaches transforming the original query predicate into one or more new predicates that include at least one or an implied predicate; Paragraph 0025 teaches optimizing component introduces into a query one or more extra (or new) predicates, which .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating a one-sided interval join applying an interval-join predicate that is implied by the geospatial-function predicate, as taught by Barrera [Paragraphs 0025, 0040, 0041, 0112], because both applications are directed to query plan optimization; by simplifying the query operations, and incorporating alternative simpler predicates, a best solution for the query is obtained, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).
Neither Yu nor Barrera appear to expressly disclose a second path that includes a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation.
Yuan discloses:
a second path that includes a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation [Paragraph 0019 teaches performing a product join in each of the partitions; Paragraph 0020 teaches a geospatial join predicate where the datasets are put into grid cells and then product joins are processed for the datasets; Paragraph 0034 teaches approaches presented herein are constrained by the type of data, where an identification of the type of data included in the relations, i.e., point data, or polygon data, is performed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 

	As to claim 12:
	Yu discloses:
the geospatial-function predicate is a geospatial containment predicate that tests whether the first geography data object has a containment relationship with respect to the second geography data object [Paragraph 0036 teaches ST_WITHIN(taxi.pickup, ManhattanBound), which determines the pickup points that are within Manhattan area, therefore, testing whether a containment relationship exists between the first and second geography data objects].
Yu does not appear to expressly disclose the interval-join predicate is an intersection interval-join predicate that tests whether a bounding box of the first geography data object has an intersection relationship with respect to the second geography data object.
Barrera further discloses:
the interval-join predicate is an intersection interval-join predicate that tests whether a bounding box of the first geography data object has an intersection relationship with respect to the second geography data object [Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), as a join of the interval between(r.keymin and r.keymax); Paragraph .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Yu, by incorporating an interval-join predicate that is an intersection interval-join predicate that tests whether a bounding box of the first geography data object has an intersection relationship with respect to the second geography data object, as taught by Barrera [Paragraphs 0111, 0112], because both applications are directed to query optimization; by simplifying the query operations, and incorporating alternative simpler predicates, a best solution for the query is obtained, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

As to claim 20:
Yu as modified by Barrera and Yuan discloses: 
the data platform comprises native implementations of both one-sided interval joins and two-sided interval joins [Yuan - Paragraph 0043 teaches performing parallelized gridded geospatial joins; Paragraph 0044 teaches geospatial join controller executes in the RDBMS; Paragraph 0075 teaches parallelized gridded geospatial join processing including a processor and a manager; Paragraph 0076 teaches the processor is part of the RDBMS, therefore the geospatial joins are implemented in the database platform].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Yu, by incorporating a data platform comprising native implementations of both one-sided interval joins and two-sided interval joins, as taught by Yuan [Paragraphs 0043, 0044, 0075, 0076], because the applications are directed to query optimization; implementing geospatial joins in 

As to claim 21:
	Yu discloses:
	One or more computer-storage media containing instructions that, when executed by at least one hardware processor of a data platform, cause the at least one hardware processor to perform operations comprising:
receiving a query comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation [Paragraph 0035 teaches user can issue a query specifying a spatial query predicate and spatial attributes, e.g., point, polygon; Paragraph 0036 teaches example retrieves NYC taxi trip pickup points that are within Manhattan area, therefore, a first relation and a second relation], the second relation comprising one or more rows in which the second geography data object is a geographic point as a point subset of the second relation, the second relation further comprising one or more rows in which the second geography data object is not a geographic point as a non-point subset of the second relation [Paragraph 0037 teaches query 1 declares a spatial range query using the ST_WITHIN(taxi.pickup, Manhattan.Bound) geospatial-function, including geography data objects points and area (polygon); Paragraph 0088 teaches utilizing the optimized plan depicted in Fig. 7B, and for this workload range and join predicates used include AreaLandmarks in Manhattan joined with NYCtaxi in Manhattan, in other words, the second relation comprises points and non-point subsets; Paragraph 0097 teaches execution plan picked by the optimizer, from the plans in Fig. 7A and 7B]; 
routing the point subset of the second relation along a first path that includes a one-sided interval join of the first relation and the point subset of the second relation [Paragraph 0084 teaches performing range queries on New York City taxi trip pickup points and US landmark area boundaries using Manhattan region as the query window, respectively; Fig. 7A teaches Points subset are routed along a first path]; 
routing the non-point subset of the second relation along a second path [Paragraph 0084 teaches performing range queries on New York City taxi trip pickup points and US landmark area boundaries using Manhattan region as the query window, respectively; Fig. 7A teaches Polygons subset are routed along a second path]; 
obtaining query results at least in part by implementing a filter that applies the geospatial-function predicate to both an output of the first path and an output of the second path [Fig. 7A teaches applying the Spatial Join to the output of the first path and the second path; Paragraph 0064 teaches integrating multiple datasets, by input two spatial datasets R and S as well as a spatial join predicate into a spatial join operator, and returning every pair of objects in R and S that satisfy the spatial predicate, therefore, applying the geospatial-function predicate to filter the outputs of the first and second path]; and 
outputting the query results [Fig. 7A teaches rendering of results; Paragraph 0081 teaches applying the spatial join between the datasets, and visualizing the join result, hence outputting the query results].
	Yu does not appear to expressly disclose the one-sided interval join applying an interval-join predicate that is implied by the geospatial-function predicate; a second path that includes a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation.
	Barrera discloses:
the one-sided interval join applying an interval-join predicate that is implied by the geospatial-function predicate [Paragraph 0006 teaches transforming the original query predicate into one or more new predicates that include at least one or an implied predicate; Paragraph 0025 teaches optimizing component introduces into a query one or more extra (or new) predicates, which can be implied predicates; Paragraph 0040 teaches optimizing component simplifies the received query by generating new alternative predicates for the query operations (including Join) based on the query original predicates, and includes the substitutes into the query; Paragraph 0041 teaches optimizing component includes predicates substitutes into the query, and simplifies the expression, therefore, replacing predicates; Paragraph 0112 teaches an example of query rewriting, where the geospatial function join will be rewritten or replaced with an interval join with implied predicates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating a one-sided interval join applying an interval-join predicate that is implied by the geospatial-function predicate, as taught by Barrera [Paragraphs 0025, 0040, 0041, 0112], because both applications are directed to query plan optimization; by simplifying the query operations, and incorporating alternative simpler predicates, a best solution for the query is obtained, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).
Neither Yu nor Barrera appear to expressly disclose a second path that includes a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation.
Yuan discloses:
a second path that includes a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation [Paragraph 0019 teaches performing a product join in each of the partitions; Paragraph 0020 teaches a geospatial join predicate where the datasets are put into grid cells and then product joins are processed for the datasets; Paragraph 0034 teaches .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Yu, by incorporating second path including a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation, as taught by Yuan [Paragraphs 0019, 0020], because both applications are directed to query optimization; simplifying the query operations, and dividing the datasets into separate partitions or grids to which the product joins are applied, the performance of geospatial join predicates is improved, since the overall join operations are much faster than a full product join (See Yuan Para [0020]).

As to claim 22:
	Yu discloses:
the geospatial-function predicate is a geospatial containment predicate that tests whether the first geography data object of has a containment relationship with respect to the second geography data object [Paragraph 0036 teaches ST_WITHIN(taxi.pickup, ManhattanBound), which determines the pickup points that are within Manhattan area, therefore, testing whether a containment relationship exists between the first and second geography data objects].
Yu does not appear to expressly disclose the interval-join predicate is an intersection interval-join predicate that tests whether a bounding box of the first geography data object has an intersection relationship with respect to the second geography data object.
Barrera further discloses:
the interval-join predicate is an intersection interval-join predicate that tests whether a bounding box of the first geography data object has an intersection relationship with respect to the second geography data object [Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), as a join of the interval between(r.keymin and r.keymax); Paragraph 0112 teaches st_Intersects applied to a first and second geography data objects, and rewritten as interval join with implied predicates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Yu, by incorporating an interval-join predicate that is an intersection interval-join predicate that tests whether a bounding box of the first geography data object has an intersection relationship with respect to the second geography data object, as taught by Barrera [Paragraphs 0111, 0112], because both applications are directed to query optimization; by simplifying the query operations, and incorporating alternative simpler predicates, a best solution for the query is obtained, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2019/0286635) hereinafter Yu, in view of Barrera et al. (U.S. Publication No. 2005/0210023) hereinafter Barrera, in view of Yuan et al. (U.S. Publication No. 2015/0178352) hereinafter Yuan, and further in view of Asadi et al. (U.S. Publication No. 2018/0121442) hereinafter Asadi.
As to claim 7:
Yu as modified by Barrera discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose determines whether a given geography data object is a geographic point based at least in part on a rounding convention of the data platform.

determines whether a given geography data object is a geographic point based at least in part on a rounding convention of the data platform [Paragraph 0075 teaches determining if the geometry definition of an element is a point].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Yu, by determining whether a given geography data object is a geographic point based at least in part on a rounding convention of the data platform, as taught by Asadi [Paragraph 0075], because the applications are directed to query optimization; identifying the type of element enhances the flexibility and efficiency of the system, incrementing the efficiency of selected operations.

As to claim 8:
Yu as modified by Barrera discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose determines whether a given geography data object is a geographic point based at least in part on a geography-data-object-type property of the given geography data object.
Asadi discloses:
determines whether a given geography data object is a geographic point based at least in part on a geography-data-object-type property of the given geography data object [Paragraph 0044 teaches a table including definitions of columns (join keys), containing the particular spatial data types of the elements, including points as ST_POINT].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Yu, by determining whether a given geography data object is a geographic point based 

As to claim 17:
Yu as modified by Barrera discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose determines whether a given geography data object is a geographic point based at least in part on a rounding convention of the data platform.
Asadi discloses:
determines whether a given geography data object is a geographic point based at least in part on a rounding convention of the data platform [Paragraph 0075 teaches determining if the geometry definition of an element is a point].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Yu, by determining whether a given geography data object is a geographic point based at least in part on a rounding convention of the data platform, as taught by Asadi [Paragraph 0075], because the applications are directed to query optimization; identifying the type of element enhances the flexibility and efficiency of the system, incrementing the efficiency of selected operations.

As to claim 18:
Yu as modified by Barrera discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose determines whether a given geography data 
Asadi discloses:
determines whether a given geography data object is a geographic point based at least in part on a geography-data-object-type property of the given geography data object [Paragraph 0044 teaches a table including definitions of columns (join keys), containing the particular spatial data types of the elements, including points as ST_POINT].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Yu, by determining whether a given geography data object is a geographic point based at least in part on a geography-data-object-type property of the given geography data object, as taught by Asadi [Paragraph 0044], because the applications are directed to query optimization; identifying the type of element enhances the flexibility and efficiency of the system, incrementing the efficiency of selected operations.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2019/0286635) hereinafter Yu, in view of Barrera et al. (U.S. Publication No. 2005/0210023) hereinafter Barrera, in view of Yuan et al. (U.S. Publication No. 2015/0178352) hereinafter Yuan, and further in view of Park et al. (U.S. Publication No. 2011/0161328) hereinafter Park.
As to claim 9:
Yu as modified by Barrera discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the data platform comprises a native implementation of one-sided interval joins but not two-sided interval joins.

the data platform comprises a native implementation of one-sided interval joins but not two-sided interval joins [Paragraph 0013 teaches extending capabilities of the system to support processing of spatial data ; Paragraph 0052 teaches referencing capabilities natively provided by the platform, but also referencing extended capabilities provided by one or more data cartridges, by referring to extensible objects defined by a spatial data cartridge supporting spatial objects].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Yu, by incorporating a data platform comprising a native implementation of one-sided interval joins but not two-sided interval joins, as taught by Park [Paragraph 0013, 0052], because the applications are directed to query optimization; incorporating a platform with a native implementation of one-sided interval joins but not two-sided interval joins, and extending the capabilities of the system with the use of data cartridges, a deeper integration with the native query language of a system can be achieved, whilst providing a simpler programming experience (See Park Para [0095]).

As to claim 19:
Yu as modified by Barrera discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose the data platform comprises a native implementation of one-sided interval joins but not two-sided interval joins.
Park discloses:
the data platform comprises a native implementation of one-sided interval joins but not two-sided interval joins [Paragraph 0013 teaches extending capabilities of the system to support processing of spatial data ; Paragraph 0052 teaches referencing capabilities natively provided .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Yu, by incorporating a data platform comprising a native implementation of one-sided interval joins but not two-sided interval joins, as taught by Park [Paragraph 0013, 0052], because the applications are directed to query optimization; incorporating a platform with a native implementation of one-sided interval joins but not two-sided interval joins, and extending the capabilities of the system with the use of data cartridges, a deeper integration with the native query language of a system can be achieved, whilst providing a simpler programming experience (See Park Para [0095]).

Allowable Subject Matter
Claims 4, 14, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable over prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5, 6, 15, 16, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
	The following is in response to arguments filed on October 22, 2021.  Applicant’s arguments have been carefully and respectfully considered, but are not persuasive.
a second path includes a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation”.
	In response to the preceding argument, Examiner respectfully points out that, although Yu and Barrera do not appear to expressly disclose a cross join applied to a non-point subset, secondary reference, Yuan, discloses the application of cross joins to polygons subsets, and therefore, the combination of Yu, Barrera, and Yuan discloses “a second path includes a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation”, as follows.
	Yuan [Paragraph 0019] teaches performing a product join in each of the partitions, and further [Paragraph 0020] teaches a geospatial join predicate where the datasets are put into grid cells and then product joins are processed for the datasets, therefore, a path that includes a product join of the relations that can be polygons.  Yuan [Paragraph 0034] teaches that approaches presented herein are constrained by the type of data, where an identification of the type of data included in the relations, i.e., point data, or polygon data, is performed.  
	Furthermore, Examiner respectfully points out that, based on the broadest reasonable interpretation of the claims as presently presented, the “routing” limitations require “routing the point subset of the second relation along a first path that includes a one-sided interval join of the first relation and the point subset of the second relation, the one-sided interval join applying an interval-join predicate that is implied by the geospatial-function predicate” and “routing the non-point subset of the second relation along a second path that includes a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation”, and there is no requirement to isolate or route a specific subset exclusively to either path, nor the paths are mutually exclusive, nor the paths exclusively contain only one type of join, as presently presented, and therefore, could be interpreted as routing the first and second relations (the second relation includes points and non-points) through a path that includes a one-sided interval join and a cross join.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169